Concur— Capozzoli, J. P., McGivern and Nunez, JJ.; Markewich and McNally, JJ., dissent in part in the following memorandum by McNally, J.: In this action for personal injuries sustained by plaintiffs arising out of a motor vehicle collision on September 13, 1965, I would modify the order appealed from, to the extent of granting the motion to vacate dismissal on condition that plaintiffs stipulate to the removal of the cause to the Civil Court as provided in CPLR 325 (subd. [c]). The action was commenced on April 15, 1966 and a general preference denied on April 5, 1968. Since that time there has been no forward movement of the ease and it would seem to me that the interests of all would best be served by transferring the ease to the Civil Court.